Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated September 29, 1997 (People v MacKenzie, 242 AD2d 739 [1997]), affirming a judgment of the Supreme Court, Nassau County, rendered March 16, 1994.
*930Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745 [1983]; People v Stultz, 2 NY3d 277 [2004]). Prudenti, P.J., Mastro, Ritter and Florio, JJ., concur.